DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2021 & 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US Patent Application Publication # 2014/0291699).
Regarding Claim 1, Yano discloses a bonded substrate (i.e. a ceramic/copper circuit board 1) comprising: 
a substrate (i.e. ceramic substrate 2); 
a metal plate (i.e. copper circuit board/first copper plate 3) that forms a stacked state along with the substrate, has a first surface on the substrate side and a second surface on an opposite side of the first surface, and has an edge of the first surface, which is located outside an edge of the second surface when viewed in a stacking direction; and 
a bonding member (i.e. first bonding layer 5) that is disposed between the substrate and the metal plate, so as to bond the metal plate to the substrate, and protrudes (i.e. bonding layer 5 protrudes from the end portions of copper plate 3 at point A by a length E) from the edge over an entire periphery of the metal plate when viewed from the stacking direction, 
wherein, in a case where, in at least one of a plurality of cut surfaces obtained by cutting the bonded substrate along the stacking direction, a length from a portion corresponding to a peripheral edge of the first surface to a portion corresponding to a peripheral edge of the second surface in an orthogonal direction orthogonal to the stacking direction is defined as a peripheral surface 
    PNG
    media_image1.png
    68
    396
    media_image1.png
    Greyscale
 (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2)
Yano discloses examples 10 and 11 in which a 0.5-mm thick copper circuit plate 3 is used, and a bonding layer 5 of active metal is exposed for 50 μm (0.05 mm) from point A on the end of the copper circuit plate 3. The "peripheral surface length A (mm)" can be calculated. From fig. 2, when it is assumed that the length (F) of the R section of the upper left part of the copper circuit plate 3 is zero, and the value for surface area C / surface area D (0.44) in table 2 is used to calculate the length from point A to the intersection between the upper surface of the copper circuit plate 3 and the inclined surface, then the result is 0.28 mm, and since the length F of the R section is 40 μm, then the length from point A to the intersection between the upper surface of the copper circuit plate 3 and the point at which the R section starts ("peripheral surface length A") is in a range of 0.28±0.04 mm. If the first expression is calculated using these values, then the result is 0.14-0.17, which satisfies the range of the first expression. 

Regarding Claim 2, Yano discloses that the metal plate is a polygon having four or more corners (i.e. as shown in Fig. 4 & 5) when viewed from the stacking direction, and -3-New U.S. Patent Applicationthe at least one cut surface is a cut surface obtained by cutting the bonded substrate along a diagonal line of the metal plate when viewed from the stacking direction (Fig. 1-5; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2) 

Regarding Claim 3, Yano discloses that in all cut surfaces obtained by cutting the bonded substrate along all diagonal lines along the stacking direction, the peripheral surface length A (mm) and the protrusion length B (mm) satisfy the first expression (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2). As explained in the rejection of claim 1 above.

Regarding Claim 4, Yano discloses that a peripheral surface of the metal plate, which connects an entire peripheral edge of the first surface and an entire peripheral edge of the second surface is a surface including an inclined surface (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2).

Regarding Claim 5, Yano discloses that in at least one of the plurality of cut surfaces obtained by cutting the bonded substrate along the stacking direction, an inclination angle θ (º) of a portion corresponding to the inclined 
 
    PNG
    media_image2.png
    19
    246
    media_image2.png
    Greyscale
  (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2). Fig. 3 shows that the angle between the side surface and the bottom surface of the copper circuit plate 3 in the portion at point A is greater than 45º.

Regarding Claim 6, Yano discloses that in all cut surfaces obtained by cutting the bonded substrate along all diagonal lines along the stacking direction, the inclination angle θ (º) of the portion corresponding to the inclined surface with respect to the orthogonal direction satisfies the third expression. (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2). Fig. 3 shows that the angle between the side surface and the bottom surface of the copper circuit plate 3 in the portion at point A is greater than 45º.

Regarding Claim 7, Yano discloses that the peripheral surface length A (mm) is any length in a range of being equal to or more than 0.15 (mm) and equal to or less than 0.30 (mm) (i.e. 0.28 mm) (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2). As calculated above, peripheral surface length in Yano is 0.28 mm which falls within the claimed range.

Regarding Claim 8, Yano discloses that the protrusion length B (mm) (i.e. protruded length E) is any length in a range of being equal to or more than 10x10-6 (mm) and equal to or less than 100x10-6 (mm) (Fig. 1-3; Abstract; Paragraphs 0015-0017, 0021-0027, 0028, 0030, 0043, 0045; Table 2). Yano discloses examples 10 and 11 in which a 0.5-mm thick copper circuit plate 3 is used, and a bonding layer 5 of active metal is exposed for 50 μm (0.05 mm) from point A on the end of the copper circuit plate 3. 

Regarding Claim 9, Yano discloses a metal circuit board in which a circuit pattern is formed on the metal plate of the bonded substrate according to claim 1 (Fig. 1-3; Abstract; Paragraphs 0038, 0040, 0044, 0052; claim 1). 0015-0017, 0021-0027, 0028, 0030, 0043, 0045;

Regarding Claim 10, Yano discloses a circuit board comprising: the bonded substrate according to claim 1; and 
an electronic component (i.e. semiconductor chip) mounted on the metal plate on which a circuit pattern is formed (Fig. 1-3; Abstract; Paragraphs 0025-0028, 0035, 0047-0048, 0044, 0048; claims 11-12).   

Regarding Claim 11, Yano discloses that an operation temperature of the electronic component is in a range of being equal to or higher than 100ºC or equal to or lower than 250ºC (i.e. 170ºC or more, 200-250ºC) (Paragraphs 0007, 0033, 0035, 0046, 0049, 0054; claim 10)


Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847